     Case 3:19-cv-02271-JLS-MSB Document 1 Filed 11/26/19 PageID.1 Page 1 of 9



 1    Joshua B. Swigart (SBN 225557)       Daniel G. Shay (SBN 250548)
      Josh@SwigartLawGroup.com             DanielShay@TCPAFDCPA.com
 2
      SWIGART LAW GROUP, APC               LAW OFFICE OF DANIEL G. SHAY
 3    2221 Camino del Rio S, Ste 308       2221 Camino del Rio S, Ste 308
      San Diego, CA 92108                  San Diego, CA 92108
 4
      P: 866-219-3343                      P: 619-222-7429
 5    F: 866-219-8344                      F: 866-219-8344
 6
      Attorneys for Plaintiff
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA

10
11                                          )
                                            )       CASE NO. '19CV2271 JLS MSB
12    WALTER SINNOTT,                       )
13                                          )       COMPLAINT FOR DAMAGES
                     Plaintiff,             )
14                                          )       VIOLATIONS OF THE
15                                          )       TELEPHONE CONSUMER
      vs.                                   )       PROTECTION ACT,
16                                          )       47 U.S.C. 227, ET SEQ.
17                                          )
                                            )       VIOLATIONS OF THE FAIR DEBT
18                                          )       COLLECTION PRACTICES ACT,
19    PORTFOLIO RECOVERY                    )       15 U.S.C. 1692 ET. SEQ.
      ASSOCIATES, LLC,                      )
20                                          )       VIOLATIONS OF THE
21                   Defendant.             )       ROSENTHAL FAIR DEBT
                                            )       COLLECTION PRACTICES ACT,
22                                          )       CAL. CIV. CODE 1788 ET. SEQ.
23                                          )
                                            )
24                                          )
25
26
27
28

                                                1
      Complaint for Damages
     Case 3:19-cv-02271-JLS-MSB Document 1 Filed 11/26/19 PageID.2 Page 2 of 9



 1                                           INTRODUCTION
 2
      1.     Walter Sinnott (“Plaintiff”) brings this action for damages and any other available
 3
             legal or equitable remedies, resulting from the illegal actions of Portfolio
 4
             Recovery Associates, LLC (“Defendant”) and its present, former, or future direct
 5
             and indirect parent companies, subsidiaries, affiliates, agents, and related entities,
 6
             in negligently, and/or willfully violating numerous federal and state laws.
 7
      2.     Plaintiff alleges as follows upon personal knowledge and experiences, and, as to
 8
             all other matters, upon information and belief, including investigation conducted
 9
             by Plaintiff’s attorneys.
10
                                         JURISDICTION AND VENUE
11
12    3.     Jurisdiction is proper pursuant to an agreement between Plaintiff and the original

13           creditor (“Creditor”) regarding the underlying debt that Defendant is collecting.

14           The agreement between Plaintiff and Creditor governs any and all disputes related

15           to the debt and all collection activities related to the debt. The agreement and the

16           debt were assigned or transferred from Creditor to Defendant together at the same

17           time.

18    4.     Venue is proper in San Diego because Plaintiff resides in San Diego and the events

19           giving rise to Plaintiff’s causes of action against Defendant occurred within San

20           Diego.

21                                              PARTIES

22    5.     Plaintiff is, and at all times mentioned herein was, an individual citizen and
23           resident of the State of California, County of San Diego, in this judicial district.
24           Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47
25           U.S.C. § 153(39) and Cal. Civ Code § 1788.2(g). Plaintiff is also a “consumer”
26           as defined by 15 U.S.C. § 1692a(3) and a “debtor” under Cal. Civ Code §
27           1788.2(h).
28

                                                    2
      Complaint for Damages
     Case 3:19-cv-02271-JLS-MSB Document 1 Filed 11/26/19 PageID.3 Page 3 of 9



 1    6.     Plaintiff is informed and believes, and thereon alleges, that Portfolio Recovery
 2           Associates, LLC (“PRA”) is, and at all times mentioned herein was, a limited
 3           liability company registered in Delaware with its principal place of business
 4           located in Virginia. It is a subsidiary of PRA Group, Inc. Plaintiff alleges that at
 5           all times relevant herein it conducted business in the State of California, in the
 6           County and City of San Diego, within this judicial district. It is, and at all times
 7           mentioned herein was, a “person,” as defined by Cal. Civ. Code § 1788.2(g). It
 8           operates as a collection company and is a “debt collector” as defined by Cal. Civ.
 9           Code § 1788.2(c) and 15 U.S.C. §1692a(6).
10                                     FACTUAL ALLEGATIONS
11
      7.     Plaintiff allegedly incurred an unpaid financial obligation for a personal “debt” as
12
             that term is defined by 15 U.S.C. § 1692a(5).
13
      8.     The debt was purchased, assigned or transferred to Defendant for collection, or
14
             Defendant was employed to collect the debt.
15
      9.     Since then, Defendant has been engaged in an aggressive automatic dialing
16
             campaign to Plaintiff’s cellular telephone 619-438-8640. Plaintiff intends to
17
             obtain the outbound dial list and account notes from Defendant in discovery to
18
             ascertain the true number of calls.
19
      10.    Defendant has been calling Plaintiff multiple times per week for an extended
20
             period of time. The calls were very frequent and were made with the intent to
21
             annoy, abuse and harass Plaintiff, which was the result.
22
      11.    Plaintiff did not give prior express consent to receive the calls and had never
23
             spoken to Defendant prior to the first call received from Defendant.
24
      12.    Plaintiff expressly told Defendant over the phone to stop calling and to stop the
25
             harassment.      However, Defendant continued to call Plaintiff incessantly at
26
             inconvenient times.
27
      13.    Notwithstanding the fact that Plaintiff did not provide Defendant Plaintiff’s
28
             cellular number at any time, Defendant initiated calls to Plaintiff’s cellular
                                                   3
      Complaint for Damages
     Case 3:19-cv-02271-JLS-MSB Document 1 Filed 11/26/19 PageID.4 Page 4 of 9



 1           telephone utilizing an artificial or prerecorded voice as prohibited by 47 U.S.C. §
 2           227(b)(1)(A).
 3    14.    Defendant’s calls to Plaintiff were made with an “automatic telephone dialing
 4           system” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1). This ATDS has the
 5           capacity to store or produce telephone numbers to be called, using a random or
 6           sequential number generator without human intervention.
 7    15.    The telephone number Defendant and/or its agents called was assigned to a
 8           cellular telephone service in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).
 9    16.    These telephone calls constituted calls that were not for emergency purposes as
10           defined by 47 U.S.C. § 227 (b)(1)(A).
11    17.    These telephone calls made by Defendant and/or its agents violated 47 U.S.C. §
12           227(b)(1)(A)(iii).
13                    THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
14
                                     47 U.S.C. § 227 ET SEQ.
      19.    In 1991, Congress enacted the Telephone Consumer Protection Act, 47 U.S.C. §
15
             227 (TCPA),1 in response to a growing number of consumer complaints regarding
16
             certain telemarketing practices.
17
      20.    The TCPA regulates, among other things, the use of automated telephone
18
             equipment, or “autodialers”.        Specifically, the plain language of section
19
             227(b)(1)(A)(iii) prohibits the use of autodialers to make any call to a wireless
20
             number in the absence of an emergency or the prior express consent of the called
21
             party.2
22
      21.    According to findings by the Federal Communication Commission (“FCC”), the
23
             agency Congress vested with authority to issue regulations implementing the
24
             TCPA, such calls are prohibited because, as Congress found, automated or
25
26
27    1
        Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat.
      2394 (1991), codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the
28    Communications Act of 1934, 47 U.S.C. § 201 et seq.
      2
        47 U.S.C. § 227(b)(1)(A)(iii).
                                                      4
      Complaint for Damages
     Case 3:19-cv-02271-JLS-MSB Document 1 Filed 11/26/19 PageID.5 Page 5 of 9



 1           prerecorded telephone calls are a greater nuisance and invasion of privacy than
 2           live solicitation calls, and such calls can be costly and inconvenient. The FCC
 3           also recognized that wireless customers are charged for incoming calls whether
 4           they pay in advance or after the minutes are used.3
 5                                     FIRST CAUSE OF ACTION
 6
                                      NEGLIGENT VIOLATIONS OF
                              THE TELEPHONE CONSUMER PROTECTION ACT
 7                                      47 U.S.C. § 227 ET SEQ.
 8
      22.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint
 9
             as though fully stated herein.
10
      23.    The foregoing acts and omissions of Defendant constitute numerous and multiple
11
             negligent violations of the TCPA, including but not limited to each and every one
12
             of the above-cited provisions of 47 U.S.C. § 227 et seq.
13
      24.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq, Plaintiff
14
             is entitled to an award of $500 in statutory damages, for each and every violation
15
             pursuant to 47 U.S.C. § 227(b)(3)(B).
16
      25.    Plaintiff is entitled to seek injunctive relief prohibiting such conduct in the future
17
             pursuant to 47 U.S.C. § 227(b)(3)(A).
18
      26.    Plaintiff is also entitled to an award of attorney fees, costs and interest.
19
                                      SECOND CAUSE OF ACTION
20                             KNOWING AND/OR WILLFUL VIOLATIONS OF
21                            THE TELEPHONE CONSUMER PROTECTION ACT
                                       47 U.S.C. § 227 ET SEQ.
22
23    27.    Plaintiff incorporates by reference the above paragraphs of this Complaint as

24           though fully stated herein.
      ///
25
      ///
26
27
28    3
       Rules and Regulations Implementing the Telephone Consumer Protection Act of
      1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).
                                                     5
      Complaint for Damages
     Case 3:19-cv-02271-JLS-MSB Document 1 Filed 11/26/19 PageID.6 Page 6 of 9



 1    28.    The foregoing acts and omissions of Defendant constitute numerous and multiple
 2           knowing and/or willful violations of the TCPA, including but not limited to each
 3           and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
 4    29.    As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227
 5           et seq, Plaintiff is entitled to treble damages, as provided by statute, up to $1,500,
 6           for each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.
 7           § 227(b)(3)(C).
 8    30.    Plaintiff is entitled to seek injunctive relief prohibiting such conduct in the future
 9           pursuant to 47 U.S.C. § 227(b)(3)(A).
10    31.    Plaintiff is also entitled to an award of attorneys’ fees, costs and interest.
11                                THIRD CAUSE OF ACTION
12
                   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                  15 U.S.C. § 1692, ET SEQ.
13
14    32.    Plaintiff incorporates by reference the above paragraphs of this complaint.

15    33.    Defendant engaged in behavior the natural consequences of which was to harass,

16           oppress, or abuse the Plaintiff in connection with the collection of a debt in

17           violation of 15 U.S.C. § 1692d.

18    34.    Defendant caused Plaintiff’s cellular telephone to ring repeatedly with the intent

19           to annoy and harass Plaintiff in violation of U.S.C. § 1692d(5).

20    35.    Defendant used unfair and unconscionable means to collect a debt in violation of

21           15 U.S.C. § 1692f.

22    36.    The foregoing acts and omissions of Defendant constitute numerous and multiple

23           violations of the FDCPA, including every one of the above-cited provisions.

24    37.    Plaintiff is entitled to damages as a result of Defendant’s violations.

25    38.    Plaintiff is also entitled to an award of attorney fees, costs and interest.

26                              FOURTH CAUSE OF ACTION
            VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
27                            CAL. CIV. CODE § 1788, ET SEQ.
28
      39.    Plaintiff incorporates by reference the above paragraphs of this complaint.
                                                    6
      Complaint for Damages
     Case 3:19-cv-02271-JLS-MSB Document 1 Filed 11/26/19 PageID.7 Page 7 of 9



 1    40.    Defendant attempted to collect a debt and, as such, engaged in “debt collection”
 2           under Cal. Civ Code § 1788.2(b).
 3    41.    Defendant, in the regular course of business, engages in debt collection and is a
 4           “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 5    42.    Defendant caused Plaintiff’s cellular telephone to ring repeatedly with an intent
 6           to annoy the Plaintiff, in violation of Cal. Civ. Code § 1788.11(d).
 7    43.    Defendant failed to comply with provisions of 15 U.S.C. § 1692 et seq in violation
 8           of Cal. Civ. Code § 1788.17.
 9    44.    Plaintiff is entitled to damages as a result of Defendant’s violations.
10           Plaintiff is also entitled to an award of attorney fees, costs and interest.
11                                       PRAYER FOR RELIEF
12
             Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the following
13
      relief against Defendant:
14
                                       FIRST CAUSE OF ACTION
15                                  FOR NEGLIGENT VIOLATIONS OF
16                            THE TELEPHONE CONSUMER PROTECTION ACT
                                        47 U.S.C. § 227 ET SEQ.
17
18    45.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff

19           seeks $500 in statutory damages, for each and every violation, pursuant to 47

20           U.S.C. § 227(b)(3)(B);

21    46.    Injunctive relief prohibiting such conduct in the future pursuant to 47 U.S.C. §

22           227(b)(3)(A);

23    47.    An award of attorney fees and costs to counsel for Plaintiff;

24    48.    Any other relief the Court may deem just and proper including interest.

25    //

26    //

27    //

28    //

                                                    7
      Complaint for Damages
     Case 3:19-cv-02271-JLS-MSB Document 1 Filed 11/26/19 PageID.8 Page 8 of 9



 1                                     SECOND CAUSE OF ACTION
                              FOR KNOWING AND/OR WILLFUL VIOLATIONS OF
 2
                               THE TELEPHONE CONSUMER PROTECTION ACT
 3                                      47 U.S.C. § 227 ET SEQ.
 4
      49.    As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. §
 5
             227(b)(1), Plaintiff seeks treble damages, as provided by statute, up to $1,500 for
 6
             each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
 7
             227(b)(3)(C);
 8
      50.    Injunctive relief prohibiting such conduct in the future pursuant to 47 U.S.C. §
 9
             227(b)(3)(A);
10
      51.    An award of attorney fees and costs to counsel for Plaintiff;
11
      52.    Any other relief the Court may deem just and proper including interest.
12
                                  THIRD CAUSE OF ACTION
13                 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
14                                 15 U.S.C. § 1692, ET SEQ.

15    53.    As a result of Defendant’s violations of 15 U.S.C. § 1692 et seq, Plaintiff seeks
16           actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
17    54.    Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A);
18    55.    Cost of litigation and reasonable attorney fees pursuant to 15 U.S.C. §
19           1692k(a)(3);
20    56.    Any other relief the Court may deem just and proper including interest and
21           punitive damages.
22                              FOURTH CAUSE OF ACTION
23          VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
                              CAL. CIV. CODE § 1788, ET SEQ.
24
25    57.    As a result of Defendant’s violations of Cal. Civ. Code § 1788 et seq, Plaintiff

26           seeks cumulative actual damages pursuant to Cal. Civ. Code § 1788.30(a);

27    58.    Cumulative statutory damages of $1,000 for knowingly and willfully committing

28           violations pursuant to Cal. Civ. Code § 1788.30(b).

                                                  8
      Complaint for Damages
     Case 3:19-cv-02271-JLS-MSB Document 1 Filed 11/26/19 PageID.9 Page 9 of 9



 1    59.    Cost of litigation and reasonable attorney fees pursuant to Cal. Civ. Code §
 2           1788.30(c);
 3    60.    Any other relief the Court may deem just and proper including interest and
 4           punitive damages.
 5                                         TRIAL BY JURY
 6
 7
             Pursuant to the seventh amendment to the Constitution of the United States of

 8
      America, Plaintiff is entitled to, and demands, a trial by jury on all counts so triable.

 9
10
      Date: November 26, 2019                 SWIGART LAW GROUP, APC
11
12                                            By: s/ Joshua B. Swigart
                                              Joshua B. Swigart, Esq.
13                                            Josh@SwigartLawGroup.com
14
                                              Attorney for Plaintiff
15
16
17
18
19
20
21

22
23
24
25
26
27
28

                                                   9
      Complaint for Damages
